NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              MAY 30 2012

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-10076

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00477-KJD-RJJ-
                                                 1
  v.

GAIL BILYEU,                                     MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                       Argued and Submitted May 17, 2012
                            San Francisco, California

Before: THOMAS, McKEOWN, and W. FLETCHER, Circuit Judges.

       Gail Bilyeu appeals the criminal forfeiture order and the term of supervised

release imposed by the district court. We affirm. Because the parties are familiar

with the factual and procedural history of this case, we need not recount it here.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
                                          I

      When proper notice is given and forfeiture is authorized by statute, “the

district court must impose criminal forfeiture in the amount of the ‘proceeds’ of the

crime.” United States v. Newman, 659 F.3d 1235, 1239 (9th Cir. 2011). The

“proceeds” of a “fraudulently obtained loan equal the amount of the loan” and, in a

conspiracy, the “proceeds” “equal the total amount of the loans obtained by the

conspiracy as a whole.” Id. at 1244.

      Despite the fact that the government listed three forfeiture statutes in the

indictment, Bilyeu had proper notice of the forfeiture because the indictment listed

specific forfeiture allegations, including the specific amount of the requested

money judgment.

      Bilyeu also argues the district court erred by defining the “proceeds” of her

offense as the total amount of loans she and her co-conspirator fraudulently

borrowed. However, Bilyeu’s interpretation of the term “proceeds” is foreclosed

by Newman, 659 F.3d at 1244.

      Sufficient evidence in the record supports the factual basis of the $2,654,000

criminal forfeiture order. Bilyeau agreed with the amounts alleged in the

indictment at her change of plea hearing. The government also supported its

requested forfeiture amount by filing evidentiary exhibits with the district court.


                                          2
                                          II

      The district court did not plainly err by misstating Bilyeu’s possible term of

supervised release during the Rule 11 colloquy. “[A] defendant who seeks reversal

of his conviction after a guilty plea, on the ground that the district court committed

plain error under Rule 11, must show a reasonable probability that, but for the

error, he would not have entered the plea.” United States v. Dominguez Benitez,

542 U.S. 74, 83 (2004). Bilyeu has not demonstrated that the district court plainly

erred because the record does not show a “reasonable probability” that she would

not have entered the plea but for the error.



      AFFIRMED.




                                           3